The Chancellor.
This bill seems to have found its way into this court from a misapprehension, on the part of its *577draughtsman, as to the extent of equity jurisdiction, or the proper subjects of it. The complainant’s case certainly does not come within any of the four general divisions of that jurisdiction—accident, mistake, trust, or fraud.
The bill has been indorsed by the draughtsman: “ Bill for specific performance and other relief,” and prays for an account against the bishop, Littell, Douglass and Armstrong; and that they pay from the principal of the fund for disabled ■clergymen all arrears of what the complainant terms an annuity ; and that they pay, so long as the complainant shall live, out of the income of said fund, the sum of $400 per annum, or so much as the income of said frfnd may amount to, and that, in case the income of the fund shall be insufficient to provide the complainant with the whole, of said annuity, that then the said Right Rev. Alfred Lee, his heirs, executors,
. administrators and assigns, or, if it shall so seem good to the ■court, the Right Rev. Alfred Lee, and his successors in the Bishopric of the Diocese of Delaware, make up to the complainant, from time to time, the deficit of the said annuity in , such manner that he may receive his said annuity of $400 in full so long as he shall live.
The fund of the Protestant Episcopal Church of this State to aid necessitous ministers is vested in a corporation of the membership of said church, created by law. The trustees • of the Protestant Episcopal Church of Delaware are elected . annually in church convention ; and the property or funds of the corporation are held and disposed of by trustees under ■ such rules, limitations and restrictions as the convention may from time to time adopt. It seems that one of the rules for distribution of the fund is that it shall be distributed according as the committee appointed for that purpose shall determine to be proper.
At the time of filing the bill, the Right Rev. Alfred Lee was bishop of the diocese, George D. Armstrong treasurer of the corporation, and Messrs. Littell and Douglass two of the committee appointed at the annual convention of the church on the distribution of the said fund for the aid of *578necessitous ministers. Chandler was treasurer of the corporation after Armstrong resigned. What connection the other-defendants are supposed to have with the case does not clearly appear; they may perhaps have been members of what is called the Standing Committee of the Diocese.
The complainant has not proved that he is entitled to an annuity, as stated in his bill, and, indeed, has not established, by proof a single allegation of fact in the bill.
The answei's filed by certain of the defendants admit certain allegations of the bill, but deny every one that constitute essential ingredients in the complainant’s'claim, even if that-claim, as presented by himself, demanded the equitable interposition of this court.
The equity of the plaintiff’s bill is' denied, and a motion has been interposed to dismiss it for want of equity. I shall grant the motion. This court does not sit as an ecclesiastical tribunal, or determine equality in the distribution of the alms or aids of the church or of its members.
It has no jurisdiction over such matters. It will not-review in any manner the action of the authorities of the Church, in respect to subjects within the exclusive jurisdiction of the church or its appointed agencies.
The bill is dismissed, with costs.